NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



THE BANK OF NEW YORK MELLON,     )
as Successor by Merger to the Bank of
                                 )
New York, as Trustee for the benefit of
                                 )
the asset-backed Certificates,   )
Series 2007-2,                   )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No.   2D15-1527
                                 )
HENRY RUIZ,                      )
                                 )
           Appellee.             )
________________________________ )

Opinion filed July 15, 2016.

Appeal from the Circuit Court for
Hillsborough County; Perry A. Little,
Senior Judge.

Susan B. Morrison and Lauren E.
Wages of Law Office of Daniel C.
Consuegra, P.L., Tampa (withdrew
after briefing); Kimberly N. Hopkins of
Shapiro, Fishman & Gache, LLP,
Tampa (substituted as counsel of
record), for Appellant.

Nick Fowler and Sami Thalji of
Stamatakis, Thalji, Bonanno, Tampa,
for Appellee.
KELLY, Judge.



              The Bank of New York Mellon appeals from the order dismissing its

foreclosure action against Henry Ruiz based on the Bank's alleged failure to comply

with the notice requirements of paragraph twenty-two of the mortgage. Because the

Bank's letter substantially complied with its notice obligations under the terms of the

mortgage, we reverse and remand for further proceedings. See Green Tree

Servicing, LLC v. Milam, 177 So. 3d 7, 13 (Fla. 2d DCA 2015).

              Reversed and remanded.




CASANUEVA and WALLACE, JJ., Concur.




                                           -2-